DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4 and 5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In claim 4 “The system of claim 3, wherein a ratio of the radial width to the axial length is in a range of about 2:1 to about 20:1, and the enclosure is substantially square in shape when viewed radially.” is new matter. 
Claim 1 now requires that there is a housing for the axial field rotary energy device and a housing for the VFD that are axially aligned and spaced apart by an axial space with a cooling system within the axial space. 
From the specification the claim 1 limitations refer to the embodiment of figs 5-6d, 9 and 10a-e, with the housing 200 axially spaced apart from housing 300, where the housings have a round shape (figs 5-6d) and have a rectangular shape when viewed from the radial direction (figs 9-10e).
The underlined limitations above are for the embodiment of figs 2-4, where the enclosure 200 is square when viewed in the axial direction (pg 7, para [0040]). Additionally the specification disclose the ratio range for the embodiment of figs 2-4 (pg 7, para [0040]) and ratio is not specified for the embodiment of figs 5-6, 9 and 10a-e. Therefore the limitations are new matter.
In claim 5 “The system of claim 1, wherein, relative to the axis, the VFD components are mounted around and substantially co-planar with the axial field rotary energy device.” is new matter. 
As discussed above for claim 4, claim 1 discloses the embodiment of figs 5-6d, 9 and 10a-e. The specification discloses the underlined limitation above is for the embodiment of figs 2-4 (pg 8, para [0043]). Therefore the limitation is new matter.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 and 18-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1 “an enclosure containing the axial field rotary energy device and the VFD, such that the axial field rotary device and the VFD are integrated together within the enclosure, the enclosure comprises respective housings for the axial field rotary energy device and the VFD, and the housings are substantially axially aligned and spaced apart by an axial space” is unclear.
From the specification the underlined limitation refers to the embodiment of figs 2-4 with the enclosure 200 containing both the axial field rotary energy device 110 and the VFD 120, and does not disclose enclosure 200 of figs 2-4 includes two housings for 110 and 120 (figs 1 & 3, pg 4, para [0027]-[0028], VFD includes DC bus, rectifier, inverter and controller from fig. 1 and 128 & 129 are disclosed to have the inverter, controller, DC bus and rectifier-pg 8, para [0043]). 
The specification discloses that the embodiment of figs 5-6d and 9-10e has two enclosures 200, 300, enclosure 200 for the axial field rotary energy device 110 and enclosure 300 for the VFD (fig 5, pg 9, para [0047]-[0048]). 
As discussed above for claim 4, claim 1 now recites the embodiment of figs 5-6d and 9-10e. Therefore it is unclear how one enclosure contains both the axial field rotary energy device and the VFD and at the same time have separate enclosures/housings for the axial field rotary energy device and the VFD. Also it is unclear if the housings recited in claim 1 are enclosures 200 and 3000. Claims 2-15 and 18-25 are rejected since they depend on claim 1. 
In claim 3 “the enclosure comprises an axial length, a radial width relative to the axis that is greater than the axial length, and the enclosure is substantially rectangular in shape when viewed radially” is unclear. 
As discussed above the specification discloses claim 1 is reciting elements of figs 5-6d and 9-10e, which discloses two enclosures 200 and 100. It is unclear which enclosure/housing is being referred to. In order further prosecution examiner will interpret enclosure as one of the housings of the axial field rotary device and the VFD. Claim 4 is rejected since it depends on claim 3.
In claim 4 “The system of claim 3, wherein a ratio of the radial width to the axial length is in a range of about 2:1 to about 20:1, and the enclosure is substantially square in shape when viewed radially.” is unclear. 
Claim 1 now recites an enclosure including a housing for the axial field rotary energy device and a housing for the VFD that are axially aligned and spaced apart by an axial space with a cooling system within the axial space; and claim 3 recites the radial width of the enclosure is greater than the axial length. 
From the specification the claim 1 limitations refer to the embodiment of figs 5-6d, 9 and 10a-e, with the housing 200 axially spaced apart from housing 300, where the housings have a round shape (figs 5-6d) and have a rectangular shape when viewed from the radial direction (figs 9-10e). 
It is unclear how the enclosure is substantially square in shape when viewed radially, when the enclosure of claim 3/1 is disclosed as being rectangular when viewed in the radially direction and has a radial width greater than an axial length of the enclosure. 
In order to further prosecution examiner will interpret the limitation as the enclosure is substantially rectangular in shape when viewed radially.
In claim 5 “The system of claim 1, wherein, relative to the axis, the VFD components are mounted around and substantially co-planar with the axial field rotary energy device.” is unclear. 
As discussed above for claim 4, claim 1 discloses the embodiment of figs 5-6d, 9 and 10a-e. The specification discloses the underlined limitation above is for the embodiment of figs 2-4 (pg 8, para [0043]). 
The embodiment for figs 5-6d and 9-10e disclose the VFD 120 and the VFD components are axially spaced from the axial field rotary energy device 110. Therefore the underlined limitation is unclear. 
In order to further prosecution examiner will interpret the limitation as the VFD components are axially spaced from the axial field rotary device.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 18, 21-23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Schuler et al. (US20180323689, “Schuler”) in view of McKinzie et al. (US20160079824, “McKinzie”).
Re claim 1, Schuler discloses a system, comprising: 
an axial field rotary energy device 231 (figs 18-19, para [0094]) having an axis 235 (fig 19), a printed circuit board stator 245 (figs 19-20b & 20e, para [0094]) and rotors 242, 244 (figs 19-20b, para [0094]) having respective permanent magnets 237 (figs 20a-b, para [0094]), and the rotors 242, 244 are configured to rotate about the axis 235 relative to the PCB stator 235 (figs 19-20b); 
a variable frequency drive (para [0132], says VFD can be integrated w/ housing or separate from housing) comprising VFD components (para [0132], components inherent in order for the drive to function) coupled to the axial field rotary energy device (para [0132]).
Schuler discloses claim 1 except for:
an enclosure containing the axial field rotary energy device and the, such that the axial field rotary device and the VFD are integrated together within the enclosure, the enclosure comprises respective housings for the axial field rotary energy device and the VFD, and the housings are substantially axially aligned and spaced apart by an axial space; and 
a cooling system integrated within the enclosure in the axial space and configured to cool the axial field rotary energy device and the VFD.
McKinzie discloses an enclosure containing the rotary energy device 22 and the drive 32, such that the rotary device 22 and the drive 32 are integrated together within the enclosure (figs 1-2, has housings 16 & 30 coupled together so 22 & 32 are integrated together), the enclosure comprising respective housings 16, 30 (figs 1-2, para [0019] & [0025]) for the rotary energy device 22 and the drive 32 (figs 1-2 & below, para [0019]-[0020] & [0023]), and the housings 16, 30 are substantially axially aligned and spaced apart by an axial space (figs 1-2); and 
a cooling system 33 (fig 2, para [0026]) integrated within the enclosure in the axial space (figs 2 & below) and configured to cool the rotary energy device 22 and the drive 32 (fig 2, para [0026]).

    PNG
    media_image1.png
    432
    619
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the system of Schuler so the enclosure comprises respective housings for the axial field rotary energy device and the VFD, and the housings are substantially axially aligned and spaced apart by an axial space; and a cooling system integrated within the enclosure in the axial space and configured to cool the axial field rotary energy device and the VFD, as disclosed by McKinzie for a rotary energy device and drive, in order to provide cooling to both the axial field rotary energy device and the VFD while keeping the axial field rotary energy device and the VFD thermally isolated, as taught by McKinzie (para [0025]-[0028]). 
Re claim 2, Schuler in view of McKinzie discloses claim 1 as discussed above. Schuler is silent with respect to the cooling system comprises an impeller configured to cool the system.
McKinzie further discloses the cooling system 33 comprises an impeller 26 configured to cool the system (fig 2, para [0019]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the cooling system of Schuler in view of McKinzie to comprise an impeller configured to cool the system, as disclosed by McKinzie for a rotary energy device and drive, in order to provide means for moving air through the cooling system, as disclosed by McKinzie (fig 2, para [0026]). 
Re claim 3, Schuler in view of McKinzie discloses claim 1 as discussed above. Schuler further discloses the enclosure 203 comprises an axial length (as best understood by examiner one of the housings of the axial field rotary device and the VFD; fig 19, housing of the axial field rotary device), a radial width relative to the axis that is greater than the axial length (figs 18-19), and the enclosure 203 is substantially rectangular in shape when viewed radially (fig 19).
Re claim 4, Schuler in view of McKinzie discloses claim 3 as discussed above. Schuler further discloses a ratio of the radial width to the axial length is in a range of about 2:1 to about 20:1 (fig 19, approximately 3:1), and the enclosure 203 is substantially square in shape when viewed radially (as best understood by examiner substantially rectangular in shape when viewed radially).
Re claim 5, Schuler in view of McKinzie discloses claim 1 as discussed above. Schuler is silent with respect to relative to the axis, the VFD components are mounted around and substantially co-planar with the axial field rotary energy device.
McKinzie discloses relative to the axis, the drive components 32 are mounted around and substantially co-planar with the axial field rotary energy device (as best understood by examiner the drive components are axially spaced from the axial field rotary device; fig 2, para [0019], axis of shaft 38).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the VFD components of Schuler in view of McKinzie so relative to the axis, the VFD components are mounted around and substantially co-planar with the axial field rotary energy device, as disclosed by McKinzie for a rotary energy device and drive, in order to provide cooling to both the axial field rotary energy device and the VFD while keeping the axial field rotary energy device and the VFD thermally isolated, as taught by McKinzie (para [0025]-[0028]). 
Re claim 18, Schuler in view of McKinzie discloses claim 1 as discussed above. Schuler is silent with respect to the VFD housing comprises an access port configured to provide access to the VFD.
McKinzie discloses the drive housing comprises an access port 68 configured to provide access to the drive 32 (fig 2, para [0023]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the VFD housing of Schuler in view of McKinzie to comprise an access port configured to provide access to the VFD, as disclosed by McKinzie, in order to prevent debris from entering the VFD housing, as demonstrated by McKinzie.
Re claim 21, Schuler in view of McKinzie discloses claim 1 as discussed above. Schuler is silent with respect to the cooling system comprises an impeller and a baffle configured to circulate an air flow that, relative to the axis, radially enters and exits the axial space between the housings.
McKinzie discloses the cooling system 33 comprises an impeller 26 and a baffle 20 (figs 1-2, para [0019], [0022] & [0026]) configured to circulate an air flow that, relative to the axis, radially enters and exits the axial space between the housings 30, 16 (figs 2 & below).

    PNG
    media_image2.png
    690
    740
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the cooling system of Schuler in view of McKinzie to comprises an impeller and a baffle configured to circulate an air flow that, relative to the axis, radially enters and exits the axial space between the housings, as disclosed by McKinzie, in order to provide cooling to both the axial field rotary energy device and the VFD while keeping the axial field rotary energy device and the VFD thermally isolated, as taught by McKinzie (para [0025]-[0028]). 

Re claim 22, Schuler in view of McKinzie discloses claim 21 as discussed above. Schuler is silent with respect to the baffle comprises an axial component that extends in an axial direction along and around an exterior of the enclosure to define axial air passages between the axial component and the enclosure, the air baffle also having a radial component that extends in a radial direction in the axial space between the housings to define radial air passages between the radial component and the housings.
McKinzie discloses the baffle 20 comprises an axial component that extends in an axial direction along and around an exterior of the enclosure 30 to define axial air passages between the axial component and the enclosure 30 (figs 2 & below), the air baffle 20 also having a radial component that extends in a radial direction in the axial space between the housings 30, 16 to define radial air passages between the radial component and the housings 30, 16 (figs 2 & below).

    PNG
    media_image3.png
    689
    723
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the baffle of Schuler in view of McKinzie to comprises an axial component that extends in an axial direction along and around an exterior of the enclosure to define axial air passages between the axial component and the enclosure, the air baffle also having a radial component that extends in a radial direction in the axial space between the housings to define radial air passages between the radial component and the housings, as disclosed by McKinzie, in order to provide cooling to both the axial field rotary energy device and the VFD while keeping the axial field rotary energy device and the VFD thermally isolated, as taught by McKinzie (para [0025]-[0028]). 
Re claim 23, Schuler in view of McKinzie discloses claim 1 as discussed above. Schuler is silent with respect to the cooling system is configured to circulate air flow that radially enters a first set of radial air passages, the air flows through a second set of radial air passages, and the air flow axially exits via air passages in an axial direction.
McKinzie discloses the cooling system 33 is configured to circulate air flow that radially enters a first set of radial air passages 94 (figs 2 & above for claim 21, para [0027], 94 formed by fins 74), the air flows through a second set of radial air passages 96 (fig 2, para [0027]), and the air flow axially exits via air passages 86 in an axial direction (fig 2, para [0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the cooling system of Schuler in view of McKinzie to be configured to circulate air flow that radially enters a first set of radial air passages, the air flows through a second set of radial air passages, and the air flow axially exits via air passages in an axial direction, as disclosed by McKinzie, in order to provide cooling to both the axial field rotary energy device and the VFD while keeping the axial field rotary energy device and the VFD thermally isolated, as taught by McKinzie (para [0025]-[0028]). 
Re claim 25, Schuler in view of McKinzie discloses claim 1 as discussed above. Schuler is silent with respect to the cooling system is configured to circulate air flow that axially enters a first set of the axial air passages, the air flows through radial air passages, and the air flow axially exits a second set of axial air passages.
McKinzie discloses the cooling system 33 is configured to circulate air flow that axially enters a first set of the axial air passages (figs 2 & below), the air flows through radial air passages (figs 2 & below), and the air flow axially exits a second set of axial air passages (figs 2 & below).

    PNG
    media_image4.png
    689
    723
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the cooling system of Schuler in view of McKinzie to be configured to circulate air flow that axially enters a first set of the axial air passages, the air flows through radial air passages, and the air flow axially exits a second set of axial air passages, as disclosed by McKinzie, in order to provide cooling to both the axial field rotary energy device and the VFD while keeping the axial field rotary energy device and the VFD thermally isolated, as taught by McKinzie (para [0025]-[0028]). 

Claims 6-7 and 14  are rejected under 35 U.S.C. 103 as being unpatentable over Schuler in view of McKinzie and in further view of Tientcheu-Yamdeu et al. (US20170159656, “Tientcheu-Yamdeu”).
Re claim 6, Schuler in view of McKinzie discloses claim 1 as discussed above. Schuler is silent with respect to the VFD components comprise a rectifier module, direct current (DC) bus, inverter module, control module and input/output (I/O) module.
Tientcheu-Yamdeu discloses the VFD 2 components (figs 1, para [0042]) comprise a rectifier module 4, DC bus 11, inverter module 3, control module 7 (para [0050]-[0051]) and I/O module 8 (para [0046]-[0047]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the VFD components of Schuler in view of McKinzie to comprise a rectifier module, direct current (DC) bus, inverter module, control module and input/output (I/O) module, as disclosed by Tientcheu-Yamdeu, in order to transmit information and exchange operating parameters of the device while also preventing the VFD from tripping the DC bus under-voltage safety in case of disruption, as taught by Tientcheu-Yamdeu (para [0021]-[0029]).
Re claim 7, Schuler in view of McKinzie and Tientcheu-Yamdeu discloses claim 6 as discussed above. Schuler is silent with respect to the VFD components comprise line inductors.
Tientcheu-Yamdeu discloses the VFD components comprise line inductors I (fig 1, para [0042]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the VFD components of Schuler in view of McKinzie and Tientcheu-Yamdeu to comprise line inductors, as disclosed by Tientcheu-Yamdeu, in order to reduce harmonic currents, as taught by Tientcheu-Yamdeu (para [0042]).
Re claim 14, Schuler in view of McKinzie and Tientcheu-Yamdeu discloses claim 6 as discussed above. Schuler is silent with respect to the rectifier module, DC bus, inverter module, control module and I/O module comprise a common printed circuit board assembly (PCBA).
Tientcheu-Yamdeu discloses the rectifier module 4, DC bus 11, inverter module 3, control module 7 and I/O module 8 comprise a common printed circuit board assembly (fig 1, para [0050]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the VFD components of Schuler in view of McKinzie and Tientcheu-Yamdeu so the rectifier module, DC bus, inverter module, control module and I/O module comprise a common printed circuit board assembly, as disclosed by Tientcheu-Yamdeu, in order to reduce the number of components in the VFD, as demonstrated by Tientcheu-Yamdeu.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Schuler”) in view of McKinzie and Tientcheu-Yamdeu in further view of Li et al. (US20190273429, “Li”).
Re claim 8, Schuler in view of McKinzie and Tientcheu-Yamdeu discloses claim 6 as discussed above. Schuler is silent with respect to the inverter module comprises wide band gap switching devices.
Li discloses the inverter module HF comprises wide band gap switching devices (para [0023]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the inverter module of Schuler in view of McKinzie and Tientcheu-Yamdeu to comprise wide band gap switching devices, as disclosed by Li, in order to facilitate a more compact inverter with lower switching losses, as taught by Li (para [0023]).

Claims 9-10 and 12  are rejected under 35 U.S.C. 103 as being unpatentable over Schuler in view of McKinzie and Tientcheu-Yamdeu and in further view of Seki (US20180254685, “Seki”).
Re claim 9, Schuler in view of McKinzie and Tientcheu-Yamdeu disclose claim 6, as discussed above. Schuler is silent with respect to the rectifier module and DC bus comprise a first printed circuit board assembly (PCBA), the inverter module and control module comprise a second PCBA, the I/O module comprises a third PCBA.
Seki discloses separating electronic components in three different circuit boards 81, 82, 87 (fig 9, para [0116]-[0118]) and arranging them in accordance with their heat generating characteristics (para [0117], low, intermediate or high) and/or to the influence of noise and signal interference between the electronic components (para [0117]-[0118]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the VFD components of Schuler in view of McKinzie and Tientcheu-Yamdeu so the rectifier module and DC bus comprise a PCBA, the inverter module and control module comprise a second PCBA, the I/O module comprises a third PCBA, as suggested by Seki, in order to separate the different electronic components and protect them from heat and/or noise and signal interference, as taught by Seki (para [0117]-[0118]).
Re claim 10, Schuler in view of McKinzie, Tientcheu-Yamdeu and Seki disclose claim 9, as discussed above. Schuler is silent with respect to the VFD components comprise line inductors as a separate assembly from the first, second and third PCBAs.
Seki discloses separating electronic components in three different circuit boards 81, 82, 87 (fig 9, para [0116]-[0118]) and arranging them in accordance with their heat generating characteristics (para [0117], low, intermediate or high) and/or to the influence of noise and signal interference between the electronic components (para [0117]-[0118]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the VFD components of Schuler in view of McKinzie, Tientcheu-Yamdeu and Seki to comprise line inductors as a separate assembly from the first, second and third PCBAs, as suggested by Seki, in order to separate the different electronic components and protect them from heat and/or noise and signal interference, as taught by Seki (para [0117]-[0118]).
Re claim 12, Schuler in view of McKinzie and Tientcheu-Yamdeu disclose claim 6, as discussed above. Schuler is silent with respect to the rectifier module, DC bus, inverter module, and control module comprise a first printed circuit board assembly (PCBA), and the I/O module comprises a second PCBA.
Seki discloses separating electronic components in three different circuit boards 81, 82, 87 (fig 9, para [0116]-[0118]) and arranging them in accordance with their heat generating characteristics (para [0117], low, intermediate or high) and/or to the influence of noise and signal interference between the electronic components (para [0117]-[0118]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the VFD components of Schuler in view of McKinzie and Tientcheu-Yamdeu so the rectifier module, DC bus, inverter module, and control module comprise a first printed circuit board assembly (PCBA), and the I/O module comprises a second PCBA, as suggested by Seki, in order to separate the different electronic components and protect them from heat and/or noise and signal interference, as taught by Seki (para [0117]-[0118]).

Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Schuler in view of McKinzie, Tientcheu-Yamdeu and Seki and in further view of Tian et al. (US20190260325, “Tian”).
Re claims 11 and 13, Schuler in view of McKinzie, Tientcheu-Yamdeu and Seki disclose claims 9 and 12, respectively, as discussed above. Schuler is silent with respect to the I/O module comprises a daughter PCBA configured to perform customized communication functions, and the daughter PCBA is removably coupled to the third PCBA.
Tian discloses the I/O module 20 (fig 1) comprises a daughter PCBA 49 (figs 3a, para [0050]) configured to perform customized communication functions (para [0054]), and the daughter PCBA 49 is removably coupled to another PCBA 44 (fig 3a, para [0050]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure I/O module of Schuler in view of McKinzie, Tientcheu-Yamdeu and Seki to comprise a daughter PCBA configured to perform customized communication functions, and the daughter PCBA is removably coupled to the third PCBA, as discloses by Tian, in order to communicate with the switches, control the electric motor using close-loop filed oriented control and/or direct torque control with high switching frequency and to store date and/or program instructions, as taught by Tian (para [0054]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Schuler in view of McKinzie and Tientcheu-Yamdeu and in further view of Tian.
Re claim 15, Schuler in view of McKinzie and Tientcheu-Yamdeu disclose claim 14, as discussed above. Schuler is silent with respect to the I/O module comprises a daughter PCBA configured to perform customized communication functions, and the daughter PCBA is removably coupled to the third PCBA.
Tian discloses the I/O module 20 (fig 1) comprises a daughter PCBA 49 (figs 3a, para [0050]) configured to perform customized communication functions (para [0054]), and the daughter PCBA 49 is removably coupled to another PCBA 44 (fig 3a, para [0050]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure I/O module of Schuler in view of McKinzie and Tientcheu-Yamdeu to comprise a daughter PCBA configured to perform customized communication functions, and the daughter PCBA is removably coupled to the third PCBA, as discloses by Tian, in order to communicate with the switches, control the electric motor using close-loop filed oriented control and/or direct torque control with high switching frequency and to store date and/or program instructions, as taught by Tian (para [0054]).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Schuler in view of McKinzie and in further view of Schiller et al. (US6720688, “Schiller”).
Re claim 19, Schuler in view of McKinzie claim 1, as discussed above. Schuler is silent with respect to the cooling system comprises a first impeller located between the rotors and configured to circulate a first air flow within the housing for the axial field rotary energy device, and a second impeller located in the axial space between the housings and configured to circulate radial air flow into and out of the axial space adjacent the VFD.
Schiller discloses a first impeller 38, 38’ located between the rotors 26a, 26b and configured to circulate a first air flow within the housing 12 for the axial field rotary energy device 10 (figs 1 & 3-5, col 8, lns 4-37).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the cooling system of Schuler in view of McKinzie to comprise a first impeller located between the rotors and configured to circulate a first air flow within the housing for the axial field rotary energy device, as disclosed by Schiller, in order to transfer heat from the interior of the device enclosure to the outside, as taught by Schiller (col 8, lns 25-47).
McKinzie disclose impeller 26 located in the axial space between the housings 16, 30 and configured to circulate radial air flow into and out of the axial space adjacent the drive 32 (fig 2 & above for claim 1, para [0019]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the cooling system of Schuler in view of McKinzie and Schuler to comprise a second impeller located in the axial space between the housings and configured to circulate radial air flow into and out of the axial space adjacent the VFD, as disclosed by McKinzie for a drive, in order to provide means for moving air through the cooling system, as disclosed by McKinzie (fig 2, para [0026]). 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Schuler in view of McKinzie and in further view of Nakahama et al. (JP11313465, “Nakahama”, using machine translation in IDS).
Re claim 20, Schuler in view of McKinzie claim 1, as discussed above. Schuler is silent with respect to each housing comprises fins extending into the axial space between the housings.
Nakahama discloses each housing 38, 37 comprises fins 79a, 81a extending into the axial space between the housings 38, 37 (figs 62-63, para [0106]-[0109]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure each housing of Schuler in view of McKinzie to comprise fins extending into the axial space between the housings, as disclosed by Nakahama for a drive, in order to provide additional surface area to the housings in order to transfer heat, as demonstrate by Nakahama. 

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Schuler in view of McKinzie and in further view of Watanabe et al. (JP2017147919, “Watanabe”).
Re claim 24, Schuler in view of McKinzie discloses claim 1 as discussed above. Schuler is silent with respect to the cooling system is configured to circulate air flow that axially enters air passages, the air flows through radial air passages, and the air flow radially exits the system.
McKinzie discloses the cooling system 33 is configured to circulate air flow that axially enters air passages (figs 2 & below) and the air flows through radial air passages (figs 2 & below).

    PNG
    media_image5.png
    640
    695
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the cooling system of Schuler in view of McKinzie to be configured to circulate air flow that axially enters air passages and the air flows through radial air passages, as disclosed by McKinzie, in order to provide cooling to both the axial field rotary energy device and the VFD while keeping the axial field rotary energy device and the VFD thermally isolated, as taught by McKinzie (para [0025]-[0028]). 
Schuler in view of McKinzie disclose claim 24 except for the air flow radially exits the system.
Watanabe discloses the air flow radially exits the system (figs 1-2, pg 4, 1st indicated text).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the cooling system of Schuler in view of McKinzie so the air flow radially exits the system, as disclosed by Watanabe, in order to provide cooling to wires connecting the axial field rotary energy device to the VFD, as taught by Watanabe (pg 6, 1st indicated text).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 and 18-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11183896. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 1 of instant application
Claim 1 of US11183896
A system, comprising: 
an axial field rotary energy device having an axis, a printed circuit board (PCB) stator and rotors having respective permanent magnets (PM), and the rotors are configured to rotate about the axis relative to the PCB stator; 
a variable frequency drive (VFD) comprising VFD components coupled to the axial field rotary energy device; 
an enclosure containing the axial field rotary energy device and the VFD, such that the axial field rotary device and the VFD are integrated together within the enclosure, the enclosure comprises respective housings for the axial field rotary energy device and the VFD, and the housings are substantially axially aligned and spaced apart by an axial space; and 






a cooling system integrated within the enclosure in the axial space and configured to cool the axial field rotary energy device and the VFD.
A system, comprising: 
an axial field rotary energy device having an axis, a printed circuit board (PCB) stator and rotors having respective permanent magnets (PM), and the rotors are configured to rotate about the axis relative to the PCB stator; 
a variable frequency drive (VFD) comprising VFD components coupled to the axial field rotary energy device; 
an enclosure containing the axial field rotary energy device and the VFD, such that the axial field rotary device and the VFD are integrated together within the enclosure, wherein the enclosure comprises respective housings for the axial field rotary energy device and VFD, the housings are substantially axially aligned and coupled to each other, the housings are axially spaced apart by an axial space, and 

the VFD housing comprises an access port configured to provide access to the VFD; 

a cooling system integrated within the enclosure and configured to cool the axial field rotary energy device and the VFD; and 
the cooling system comprises a cooling device that is located in the axial space, 

the cooling device has a first impeller located between the rotors that is configured to circulate a first air flow within the housing for the axial field rotary energy device, and a second impeller located in the axial space between the housings and configured to circulate radial air flow into and out of the axial space adjacent the VFD.
Claim 2 of the instant application
Claim 1 of US11183896 
The system of claim 1, wherein the cooling system comprises an impeller configured to cool the system.
the cooling device has a first impeller located between the rotors that is configured to circulate a first air flow within the housing for the axial field rotary energy device, and a second impeller located in the axial space between the housings and configured to circulate radial air flow into and out of the axial space adjacent the VFD.

Claim 18 of the instant application
Claim 1 of US11183896 
The system of claim 1, wherein the VFD housing comprises an access port configured to provide access to the VFD.
the VFD housing comprises an access port configured to provide access to the VFD; 

Claim 19 of the instant application
Claim 1 of US11183896 
The system of claim 1, wherein the cooling system comprises 
a first impeller located between the rotors and configured to circulate a first air flow within the housing for the axial field rotary energy device, and a second impeller located in the axial space between the housings and configured to circulate radial air flow into and out of the axial space adjacent the VFD.
the cooling system comprises a cooling device that is located in the axial space, 
the cooling device has a first impeller located between the rotors that is configured to circulate a first air flow within the housing for the axial field rotary energy device, and a second impeller located in the axial space between the housings and configured to circulate radial air flow into and out of the axial space adjacent the VFD.


Claims 3 and 4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3/2/1 of U.S. Patent No. 11183896. 
Re claim 4/3/1, Claim 1 of US11183896 discloses claim 1 of the instant application, as discussed above. Claim 3/2/1 further discloses:
Claim 4/3/1 of the instant application
Claim 3/2/1 of US11183896
Claim 3:
The system of claim 1, wherein the enclosure comprises an axial length, a radial width relative to the axis that is greater than the axial length, and the enclosure is substantially rectangular in shape when viewed radially.
Claim 4:
The system of claim 3, wherein a ratio of the radial width to the axial length is in a range of about 2:1 to about 20:1, and the enclosure is substantially square in shape when viewed radially
Claim 2:
The system of claim 1, wherein the enclosure comprises an axial length, a radial width relative to the axis that is greater than the axial length, and the enclosure is substantially rectangular in shape when viewed radially.
Claim 3:
The system of claim 2, wherein a ratio of the radial width to the axial length is in a range of about 2:1 to about 20:1, and the enclosure is substantially square in shape when viewed radially.


Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4/1 of U.S. Patent No. 11183896. 
Re claim 6, Claim 1 of US11183896 discloses claim 1 of the instant application, as discussed above. Claim 4/1 further discloses:
Claim 6 of the instant application
Claim 4/1 of US11183896
The system of claim 1, wherein the VFD components comprise a rectifier module, direct current (DC) bus, inverter module, control module and input/output (I/O) module.
The system of claim 1, wherein the VFD components comprise a rectifier module, direct current (DC) bus, inverter module, control module and input/output (I/O) module.

Claims 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5/4/1 of U.S. Patent No. 11183896. 
Re claim 7, Claim 4/1 of US11183896 discloses claim 6/1 of the instant application, as discussed above. Claim 5/4/1 further discloses:
Claim 7 of the instant application
Claim 5/4/1 of US11183896
The system of claim 6, wherein the VFD components comprise line inductors.
The system of claim 4, wherein the VFD components comprise line inductors.


Claims 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5/4/1 of U.S. Patent No. 11183896. 
Re claim 8, Claim 4/1 of US11183896 discloses claim 6/1 of the instant application, as discussed above. Claim 6/4/1 further discloses:
Claim 8 of the instant application
Claim 6/4/1 of US11183896
The system of claim 6, wherein the inverter module comprises wide band gap switching devices.
The system of claim 4, wherein the inverter module comprises wide band gap switching devices.


Claims 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7/4/1 of U.S. Patent No. 11183896. 
Re claim 9, Claim 4/1 of US11183896 discloses claim 6/1 of the instant application, as discussed above. Claim 7/4/1 further discloses:
Claim 9 of the instant application
Claim 7/4/1 of US11183896
The system of claim 6, wherein the rectifier module and DC bus comprise a first printed circuit board assembly (PCBA), the inverter module and control module comprise a second PCBA, the I/O module comprises a third PCBA.
The system of claim 4, wherein the rectifier module and DC bus comprise a first printed circuit board assembly (PCBA), the inverter module and control module comprise a second PCBA, the I/O module comprises a third PCBA.


Claims 10 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8/7/4/1 and 9/7/4/1 of U.S. Patent No. 11183896, respectively. 
Re claims 10 and 11, Claim 7/4/1 of US11183896 discloses claim 9/6/1 of the instant application, as discussed above. claims 8/7/4/1 and 9/7/4/1 further discloses:
Claim 10 of the instant application
Claim 8/74/1 of US11183896
The system of claim 9, wherein the VFD components comprise line inductors as a separate assembly from the first, second and third PCBAs.
The system of claim 7, wherein the VFD components comprise line inductors as a separate assembly from the first, second and third PCBAs.
Claim 11 of the instant application
Claim 9/74/1 of US11183896
The system of claim 9, wherein the I/O module comprises a daughter PCBA configured to perform customized communication functions, and the daughter PCBA is removably coupled to the third PCBA.
The system of claim 7, wherein the I/O module comprises a daughter PCBA configured to perform customized communication functions, and the daughter PCBA is removably coupled to the third PCBA.


Claims 12 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11/10/4/1 of U.S. Patent No. 11183896. 
Re claim 13/12/6/1, Claim 4/1 of US11183896 discloses claim 6/1 of the instant application, as discussed above. Claim 11/10/4/1 further discloses:
Claim 13/12/6/1 of the instant application
Claim 11/10/4/1 of US11183896
Claim 12:
The system of claim 6, wherein the rectifier module, DC bus, inverter module, and control module comprise a first printed circuit board assembly (PCBA), and the I/O module comprises a second PCBA.
Claim 13:
The system of claim 12, wherein the I/O module comprises a daughter PCBA configured to perform customized communication functions, and the daughter PCBA is removably coupled to the second PCBA.
Claim 10:
The system of claim 4, wherein the rectifier module, DC bus, inverter module, and control module comprise a first printed circuit board assembly (PCBA), and the I/O module comprises a second PCBA.
Claim 11:
The system of claim 10, wherein the I/O module comprises a daughter PCBA configured to perform customized communication functions, and the daughter PCBA is removably coupled to the second PCBA.

Claims 14 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13/12/4/1 of U.S. Patent No. 11183896. 
Re claim 15/14/6/1, Claim 4/1 of US11183896 discloses claim 6/1 of the instant application, as discussed above. Claim 13/12/4/1 further discloses:
Claim 15/14/6/1 of the instant application
Claim 13/12/4/1 of US11183896
Claim 14:
The system of claim 6, wherein the rectifier module, DC bus, inverter module, control module and I/O module comprise a common printed circuit board assembly (PCBA).
Claim 15:
The system of claim 14, wherein the I/O module comprises a daughter PCBA configured to perform customized communication functions, and the daughter PCBA is removably coupled to the common PCBA.
Claim 12:
The system of claim 4, wherein the rectifier module, DC bus, inverter module, control module and I/O module comprise a common printed circuit board assembly (PCBA).
Claim 13:
The system of claim 12, wherein the I/O module comprises a daughter PCBA configured to perform customized communication functions, and the daughter PCBA is removably coupled to the common PCBA.


Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14/1 of U.S. Patent No. 11183896. 
Re claim 20, Claim 1 of US11183896 discloses claim 1 of the instant application, as discussed above. Claim 14/1 further discloses:
Claim 20 of the instant application
Claim 14/1 of US11183896
The system of claim 1, wherein each housing comprises fins extending into the axial space between the housings.
The system of claim 1, wherein each housing comprises fins extending into the axial space between the housings.


Claims 21 and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16/15/14/1 of U.S. Patent No. 11183896. 
Re claim 22/21/1, Claim 1 of US11183896 discloses claim 1 of the instant application, as discussed above. Claim 16/15/14/1 further discloses:
Claim 22/21/1 of the instant application
Claim 16/15/14/1 of US11183896
Claim 21:
The system of claim 1, wherein the cooling system comprises an impeller and a baffle configured to circulate an air flow that, relative to the axis, radially enters and exits the axial space between the housings.






Claim 22:
The system of claim 21, wherein the  baffle comprises an axial component that extends in an axial direction along and around an exterior of the enclosure to define axial air passages between the axial component and the enclosure, the air baffle also having a radial component that extends in a radial direction in the axial space between the housings to define radial air passages between the radial component and the housings.
Claim 1:
a second impeller located in the axial space between the housings and configured to circulate radial air flow into and out of the axial space adjacent the VFD.
Claim 15:
The system of claim 14, wherein the cooling device comprises a baffle configured to circulate an air flow that, relative to the axis, radially enters and exits the axial space between the housings.
Claim 16:
The system of claim 15, wherein the baffle comprises an axial component that extends in an axial direction along and around an exterior of the enclosure to define axial air passages between the axial component and the enclosure, the air baffle also having a radial component that extends in a radial direction in the axial space between the housings to define radial air passages between the radial component and the housings.


Claim 23 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17/16/15/14/1 of U.S. Patent No. 11183896. 
Re claim 23, Claim 1 of US11183896 discloses claim 1 of the instant application, as discussed above. Claim 17/16/15/14/1 further discloses:
Claim 23 of the instant application
Claim 17/16/15/14/1 of US11183896

The system of claim 1, wherein the cooling system is configured to circulate air flow that radially enters a first set of radial air passages, the air flows through a second set of radial air passages, and the air flow axially exits via the axial air passages in an axial direction. 

Claim 17:
The system of claim 16, wherein the cooling device is configured to circulate air flow that radially enters a first set of the radial air passages, flows through a second set of radial air passages, and the air flow axially exits via the axial air passages.
Note: since the air flow axial exits it will be in the axial direction 


Claim 24 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18/16/15/14/1 of U.S. Patent No. 11183896. 
Re claim 24, Claim 1 of US11183896 discloses claim 1 of the instant application, as discussed above. Claim 18/16/15/14/1 further discloses:
Claim 24 of the instant application
Claim 18/16/15/14/1 of US11183896

The system of claim 1, wherein the cooling system is configured to circulate air flow that axially enters air passages, the air flows through radial air passages, and the air flow radially exits the system.
Claim 18:
The system of claim 16, wherein the cooling device is configured to circulate air flow that axially enters the axial air passages, flows through all radial air passages, and the air flow radially exits the system.


Claim 25 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19/16/15/14/1 of U.S. Patent No. 11183896. 
Re claim 25, Claim 1 of US11183896 discloses claim 1 of the instant application, as discussed above. Claim 19/16/15/14/1 further discloses:
Claim 25 of the instant application
Claim 19/16/15/14/1 of US11183896

The system of claim 1, wherein the cooling system is configured to circulate air flow that axially enters a first set of the axial air passages, the air flows through radial air passages, and the air flow axially exits a second set of axial air passages.
Claim 19:
The system of claim 16, wherein the cooling device is configured to circulate air flow that axially enters a first set of the axial air passages, flows through the radial air passages, and the air flow axially exits a second set of axial air passages.



Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC JOHNSON whose telephone number is (571)270-5715.  The examiner can normally be reached on Mon-Fri 8:30-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC JOHNSON/Examiner, Art Unit 2834